Exhibit 10.1

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within its power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 57.11%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow 290,625 of its Insider Shares for the three year
period commencing on the Effective Date and will escrow the remaining 51,652
Insider Shares and the 258,260 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. [RESERVED.]

9. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Representatives and their respective
legal representatives or agents (including any investigative search firm
retained by the Representative) any information they may have about its
background and finances (the “Information”). Neither the Representatives nor its
respective agents shall be violating the undersigned’s right of privacy in any
manner in requesting and obtaining the Information and the undersigned hereby
releases them from liability for any damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

 

2



--------------------------------------------------------------------------------

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        HIGH CAPITAL FUNDING, LLC     Signature:  

/s/ Fred A. Brasch

      Fred A. Brasch Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION  
  By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
Accepted and agreed:     MIDDLE KINGDOM ALLIANCE CORPORATION     By:  

/s/ David A. Rapaport

    Name:   David A. Rapaport     Title:   Secretary    

 

3



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within its power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 6.92%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

4



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow 75,000 of its Insider Shares for the three year
period commencing on the Effective Date and will escrow the remaining 6,261
Insider Shares and the 31,305 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. [RESERVED.]

9. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Representatives and their respective
legal representatives or agents (including any investigative search firm
retained by the Representative) any information they may have about its
background and finances (the “Information”). Neither the Representatives nor its
respective agents shall be violating the undersigned’s right of privacy in any
manner in requesting and obtaining the Information and the undersigned hereby
releases them from liability for any damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

 

5



--------------------------------------------------------------------------------

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

MTP HOLDINGS LTD.

Signature:  

/s/ Alex Chun Yao

  Alex Chun Yao

 

Accepted and agreed:

NEWBRIDGE SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

I-BANKERS SECURITIES, INC.

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

WESTMINSTER SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

Accepted and agreed:

MIDDLE KINGDOM ALLIANCE CORPORATION

By:

 

/s/ David A. Rapaport

Name:

  David A. Rapaport

Title:

  Secretary

 

6



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within its power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 3.46%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

7



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow 37,500 of its Insider Shares for the three year
period commencing on the Effective Date and will escrow the remaining 3,130
Insider Shares and the 15,650 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. [RESERVED.]

9. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Representatives and their respective
legal representatives or agents (including any investigative search firm
retained by the Representative) any information they may have about its
background and finances (the “Information”). Neither the Representatives nor its
respective agents shall be violating the undersigned’s right of privacy in any
manner in requesting and obtaining the Information and the undersigned hereby
releases them from liability for any damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

 

8



--------------------------------------------------------------------------------

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        SUPREME OCEAN DEVELOPMENT LIMITED     Signature:  

/s/ Allan Shu Cheuk Lam

      Allan Shu Cheuk Lam Accepted and agreed:     NEWBRIDGE SECURITIES
CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
Accepted and agreed:     MIDDLE KINGDOM ALLIANCE CORPORATION     By:  

/s/ David A. Rapaport

    Name:   David A. Rapaport     Title:   Secretary    

 

9



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within its power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 11.25%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

10



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow 121,875 of its Insider Shares for the three year
period commencing on the Effective Date and will escrow the remaining 10,174
Insider Shares and the 50,870 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. [RESERVED.]

9. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Representatives and their respective
legal representatives or agents (including any investigative search firm
retained by the Representative) any information they may have about its
background and finances (the “Information”). Neither the Representatives nor its
respective agents shall be violating the undersigned’s right of privacy in any
manner in requesting and obtaining the Information and the undersigned hereby
releases them from liability for any damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

 

11



--------------------------------------------------------------------------------

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        GEDEON INTERNATIONAL LIMITED     Signature:  

/s/ [Illegible]

    Title:   Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
Accepted and agreed:     MIDDLE KINGDOM ALLIANCE CORPORATION     By:  

/s/ David A. Rapaport

    Name:   David A. Rapaport     Title:   Secretary    

 

12



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 6.92%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

13



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 75,000 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
6,261 Insider Shares and the 31,305 Class A warrants purchased prior to the IPO
or beneficially owned prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Executive Vice President of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

14



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

ALLAN SHU CHEUK LAM

Signature:  

/s/ ALLAN SHU CHEUK LAM

 

Accepted and agreed:

NEWBRIDGE SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

I-BANKERS SECURITIES, INC.

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

 

WESTMINSTER SECURITIES CORPORATION By:  

 

Name:   [                    ] Title:   [                    ]

 

15



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

16



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 3.46%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

17



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 37,500 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
3,130 Insider Shares and the 15,650 Class A warrants purchased prior to the IPO
or beneficially owned prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Non-executive Chairman of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

18



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

ANTHONY NG

Signature:  

/s/ ANTHONY NG

 

Accepted and agreed:

NEWBRIDGE SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

I-BANKERS SECURITIES, INC.

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

WESTMINSTER SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

 

19



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

20



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 2.23%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

21



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 18,750 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
2,015 Insider Shares and the 10,075 Class A warrants purchased prior to the IPO
or beneficially held prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Secretary and General Counsel of the Company until
the earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

22



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

DAVID A. RAPAPORT Signature:  

/s/ DAVID A. RAPAPORT

 

Accepted and agreed: NEWBRIDGE SECURITIES CORPORATION By:  

 

Name:   [                    ] Title:   [                    ] I-BANKERS
SECURITIES, INC. By:  

 

Name:   [                    ] Title:   [                    ]

WESTMINSTER SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

 

23



--------------------------------------------------------------------------------

Accepted and agreed:

MIDDLE KINGDOM ALLIANCE CORPORATION

By:

 

/s/ B. J. Tannenbaum III

Name:

  B. J. Tannenbaum III

Title:

  CEO

 

24



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 0.87%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

25



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 9,375 of his Insider Shares for the three
year period commencing on the Effective Date and will escrow the remaining 783
Insider Shares and the 3,915 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. I agree to serve as the Chief Financial Officer of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

26



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        FRED A. BRASCH     Signature:  

/s/ FRED A. BRASCH

Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION         By:  

 

    Name:   [                    ]     Title:   [                    ]    

 

27



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

28



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 11.25%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

29



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 121,875 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
10,174 Insider Shares and the 50,870 Class A warrants purchased prior to the IPO
or beneficially owned prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the President of the Company until the earlier of the
consummation by the Company of a Business Combination or the liquidation of the
Company. The undersigned’s biographical information furnished to the Company and
the Representatives included in the S-1 Registration Statement is true and
accurate in all respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s Questionnaire furnished to
the Company and the Representatives is true and accurate in all respects. The
undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

30



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

MICHAEL MARKS

Signature:  

/s/ MICHAEL MARKS

 

Accepted and agreed:

NEWBRIDGE SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

I-BANKERS SECURITIES, INC.

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

WESTMINSTER SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

 

31



--------------------------------------------------------------------------------

Accepted and agreed:

MIDDLE KINGDOM ALLIANCE CORPORATION

By:

 

/s/ David A. Rapaport

Name:

  David A. Rapaport

Title:

  Secretary

 

32



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by it in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within its power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 11.25%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

33



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow 121,875 of its Insider Shares for the three year
period commencing on the Effective Date and will escrow the remaining 10,174
Insider Shares and the 50,870 Class A warrants purchased prior to the IPO or
beneficially owned prior to the IPO subject to the terms of a Securities Escrow
Agreement which the Company will enter into with the undersigned and Continental
Stock Transfer & Trust Company as escrow agent, in the form of Exhibit A
attached hereto.

8. [RESERVED.]

9. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

10. The undersigned authorizes any employer, financial institution, or consumer
credit reporting agency to release to the Representatives and their respective
legal representatives or agents (including any investigative search firm
retained by the Representative) any information they may have about its
background and finances (the “Information”). Neither the Representatives nor its
respective agents shall be violating the undersigned’s right of privacy in any
manner in requesting and obtaining the Information and the undersigned hereby
releases them from liability for any damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

 

34



--------------------------------------------------------------------------------

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        BERNARD JEROME TANENBAUM III FAMILY TRUST     Signature:  

/s/ Bernard J. Tanenbaum III

      Bernard J. Tanenbaum III Accepted and agreed:     NEWBRIDGE SECURITIES
CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
Accepted and agreed:     MIDDLE KINGDOM ALLIANCE CORPORATION     By:  

/s/ David A. Rapaport

    Name:   David A. Rapaport     Title:   Secretary    

 

35



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 11.25%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

36



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 121,875 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
10,174 Insider Shares and the 50,870 Class A warrants purchased prior to the IPO
or beneficially owned prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Chief Executive Officer of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

37



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        BERNARD J. TANENBAUM III     Signature:  

/s/ BERNARD J. TANENBAUM III

Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    

 

38



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

39



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 2.31%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

40



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 25,000 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
2,087 Insider Shares and the 10,435 Class A warrants purchased prior to the IPO
or beneficially held prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Senior Vice President of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

41



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

HAROLD ZHI PING DING

Signature:

 

/s/ HAROLD ZHI PING DING

 

Accepted and agreed:

NEWBRIDGE SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

I-BANKERS SECURITIES, INC.

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

WESTMINSTER SECURITIES CORPORATION

By:

 

 

Name:

  [                    ]

Title:

  [                    ]

 

42



--------------------------------------------------------------------------------

Accepted and agreed:

MIDDLE KINGDOM ALLIANCE CORPORATION

By:

 

/s/ David A. Rapaport

Name:

  David A. Rapaport

Title:

  Secretary

 

43



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

 

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 2.31%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

44



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 25,000 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
2,087 Insider Shares and the 10,435 Class A warrants purchased prior to the IPO
or beneficially held prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Senior Vice President of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

45



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        ERICK YAN QI CHAI     Signature:  

/s/ ERICK YAN QI CHAI

Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    

 

46



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

47



--------------------------------------------------------------------------------

December 19, 2006

Middle Kingdom Alliance Corporation

333 Sandy Springs Circle, Suite 223

Atlanta, GA 30328

Newbridge Securities Corporation

5350 South Roslyn St., Suite 440

Greenwood Village, CO 80111

I-Bankers Securities, Inc.

3340 Indian Creek Court

Fort Worth, Texas 76180

Westminster Securities Corporation

100 Wall Street

7th Floor

New York, New York 10005

Re: Initial Public Offering

Gentlemen:

The undersigned shareholder, officer and/or director of Middle Kingdom Alliance
Corporation (the “Company”), in consideration of I-Bankers Securities, Inc.,
Newbridge Securities Corporation and Westminster Securities Corporation (the
“Representatives”) entering into a letter of intent (the “Letter of Intent”) to
underwrite an initial public offering of the securities of the Company (“IPO”)
and embarking on the IPO process, hereby agrees as follows (certain capitalized
terms used herein are defined in paragraph 12 hereof):

1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares owned by him in
accordance with the majority of the votes cast by the holders of the IPO Shares.

2. In the event that the Company fails to consummate a Business Combination
within 18 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (or 24 months from the consummation
of the IPO if a letter of intent, agreement in principle or definitive agreement
has been executed within 18 months of commencement of the IPO), the undersigned
will take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. In the event of the liquidation of
the Trust Fund (as described in the IPO prospectus), the undersigned agrees,
subject to the limitation set forth in the following sentence, to indemnify and
hold harmless the Company against any and all loss, liability, claims, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
which the Company may become subject as a result of any claim by any vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, or by any target business, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount in the Trust Fund. The foregoing indemnification shall be on a
several basis with the other Insiders, and the indemnification amount owed by
the undersigned shall be limited to that percentage of the total indemnification
amount multiplied by the undersigned’s ownership of the Company’s Series A Units
immediately prior to the IPO (or 2.31%). Any amounts payable by the undersigned
pursuant to this paragraph shall be payable directly to Continental Stock
Transfer and Trust Company, as trustee, to be held for the benefit of the Class
B common stockholders and to be distributed in accordance with the Investment
Management Trust Agreement between Continental Stock Transfer and Trust Company
and the Company.

3. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or

 

48



--------------------------------------------------------------------------------

entity, any suitable opportunity to invest in an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer or director of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have.

4. The undersigned acknowledges and agrees that the Company will not consummate
any Business Combination that involves a company which is affiliated with any of
the Insiders unless the Company obtains an opinion from an independent
investment banking firm reasonably acceptable to the Representatives that the
business combination is fair to the Company’s stockholders from a financial
perspective.

5. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive and will not accept any
compensation for services rendered to the Company prior to the consummation of
the Business Combination; provided that, commencing on the Effective Date,
Primus Capital, LLC, Michael Marks, MTP Holdings LLC and Allan Shu Cheuk Lam
(“Related Parties”) shall be allowed to charge the Company an aggregate amount
of $7,500 per month, to compensate them for the Company’s use of Related
Parties’ offices, utilities and personnel. Related Parties and the undersigned
shall also be entitled to reimbursement from the Company, in accordance with the
Company’s policy for such reimbursement, for their out-of-pocket expenses
incurred in connection with seeking and consummating a Business Combination or
otherwise conducting the Company’s business.

6. Neither the undersigned, any member of the family of the undersigned, nor any
Affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any Affiliate of the undersigned originates a
Business Combination.

7. The undersigned will escrow certain 25,000 of his Insider Shares for the
three year period commencing on the Effective Date and will escrow the remaining
2,087 Insider Shares and the 10,435 Class A warrants purchased prior to the IPO
or beneficially held prior to the IPO subject to the terms of a Securities
Escrow Agreement which the Company will enter into with the undersigned and
Continental Stock Transfer & Trust Company as escrow agent, in the form of
Exhibit A attached hereto.

8. I agree to serve as the Executive Vice President of the Company until the
earlier of the consummation by the Company of a Business Combination or the
liquidation of the Company. The undersigned’s biographical information furnished
to the Company and the Representatives included in the S-1 Registration
Statement is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933, as amended. The undersigned’s
Questionnaire furnished to the Company and the Representatives is true and
accurate in all respects. The undersigned represents and warrants that:

A. he is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

B. he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

C. he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

9. I have full right and power, without violating any agreement by which I am
bound, to enter into this letter agreement and to serve as an officer of the
Company.

 

49



--------------------------------------------------------------------------------

10. I authorize any employer, financial institution, or consumer credit
reporting agency to release to the Representatives and their respective legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about my background and
finances (the “Information”). Neither the Representatives nor its respective
agents shall be violating my right of privacy in any manner in requesting and
obtaining the Information and I hereby release them from liability for any
damage whatsoever in that connection.

11. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of Delaware applicable to contracts formed
and to be performed entirely within the State of Delaware, without regard to the
conflicts of law provisions thereof to the extent such principles and rules
would require or permit the application of the laws of another jurisdiction.

12. As used herein,

A. “Business Combination” shall mean an acquisition by merger, capital stock
exchange, asset or stock acquisition, reorganization or otherwise, of an
operating business selected by the Company;

B. “Insiders” shall mean all officers, directors and stockholders of the Company
immediately prior to the IPO;

C. “Insider Shares” shall mean all of the common stock of the Company
beneficially owned by an Insider prior to the IPO; and

D. “IPO Shares” shall mean the common stock issued in the Company’s IPO.

 

        ALEX CHUN YAO     Signature:  

/s/ ALEX CHUN YAO

Accepted and agreed:     NEWBRIDGE SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    
I-BANKERS SECURITIES, INC.     By:  

 

    Name:   [                    ]     Title:   [                    ]    
WESTMINSTER SECURITIES CORPORATION     By:  

 

    Name:   [                    ]     Title:   [                    ]    

 

50



--------------------------------------------------------------------------------

Accepted and agreed: MIDDLE KINGDOM ALLIANCE CORPORATION By:  

/s/ David A. Rapaport

Name:   David A. Rapaport Title:   Secretary

 

51